Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20110180248 see abstract and paragraph [0016]; USP 2917292 see pages 2 line 71 to page 3 line 20;   US Pub 20090289213 see paragraph [0060];  each in view of USP 3547785 see page 3 line 9-23and lines 24-27.
With regard to claim 1, directed to a hydrophilization treatment method of polypropylene resin,
treating a surface of polypropylene resin by a solution with sulfuric acid electrolyzed therein.

Note that applicants claim is broadly set forth and has no distinguishing steps or features different than what is known in the art for hydrophilization treatment of plastics surfaces and only differs from the general prior art in the particular polymer resin used.  Nevertheless, the hydrophilization of a plastic polymer in general to be hydrophilized via sulfuric acid solution, i.e. electrolyzed, is widely known to the skilled artisan. For some examples of this treatment, note first, US Pub 20110180248 which discloses a method for surface treating which includes a hydrophilization treatment step in which an acidic cleaning agent containing sulfuric acid etc. (See abstract and paragraph [0016]).  Similarly, USP 2917292 discloses that many polymer surfaces can be made hydrophilic via chemical treatment with sulfuric acid to provide hydrophilic chemical substituents on all or any desired portion of the plastic surface. (See pages 2 line 71 to page 3 line 20).  Also similarly, US Pub 20090289213 discloses that the surface of plastic materials can be rendered hydrophilic via treatment with dilute sulfuric acid etc.(See paragraph [0060]). From these examples it can be seen that the hydrophilization treatment method via sulfuric acid electrolysis, which is a sulfuric acid electrolyzed…treatment”, is widely known to be used for several different plastic polymers.
Thus, the claims differ from the prior art of record only in the use of polypropylene resin specifically.  However, note USP 3547785 discloses that the method of the invention is applicable to conventional organic plastics, including a wide range of thermoplastic resins such as, for example, ABS, acrylonitrilestyrene copolymer, polyethylene, polystyrene, polypropylene, etc. (see page 3 line 9-23 (electrolyzation) and more particularly lines 24-27 (polypropylene).  Thus, not only is the treatment method widely known, but in certain instance the specific polymer, i.e. polypropylene, to be treated is also known.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the polypropylene resin as the plastic surface since each of the previous reference, as the polymer to be used since USP 3547785 specifically states that polypropylene resins are plastic surfaces suitable for the treatment. One would be motivated to utilize polypropylene because of its known lightweight and specific gravity, moldability  and mechanical strength.   Moreover, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
With regard to claim 2, directed to the hydrophilization treatment method of polypropylene resin according to claim 1, wherein a sulfuric acid concentration of the solution is 85-98 wt%.
US Pub 20110180248 discloses  an acid concentration of nitric acid and sulfuric acid as preferably 1-10 N.  see also, USP 2917292, US Pub 20090289213 and USP 3547785.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the concentrations of the references fall within or overlap the range which is claimed by applicants and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
   	 One would have been motivated to employ particular concentration range and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 3 and claim 4,, directed to the hydrophilization treatment method of polypropylene resin according to claim l, wherein a temperature of the
hydrophilization treatment is 100-130°C and wherein a persulfuric acid
concentration of the solution is 3 g/L or higher, it would have been obvious to one having ordinary skill in the art at the time the 
invention was made to employ particular amounts and/or parameters as known in the 
art, since  it is well-established that merely selecting proportions and ranges is not 
patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). 
In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). 
One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
    In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765